November 20, 2009

Mr. Ben Taylor
Fulbright & Jaworski L.L.P.
2200 Ross Avenue, Suite 2800
Dallas, TX 75201

Mr. Randy A. Nelson
Thompson Coe Cousins & Irons LLP
700 N. Pearl, 25th Floor
Dallas, TX 75201
Mr. Chris  M. Volf
Johanson & Fairless, LLP
1456 First Colony Boulevard
Sugar Land, TX 77479

Mr. James C. Ho
Solicitor General of Texas
P.O. Box 12548 (MC 059)
Austin, TX 78711-2548

RE:   Case Number:  07-1050
      Court of Appeals Number:  10-05-00139-CV
      Trial Court Number:  03-001246-CV-361

Style:      ZACHRY CONSTRUCTION CORPORATION, ET AL.
      v.
      TEXAS A&M UNIVERSITY

Dear Counsel:

      Today the Supreme Court of Texas withdraws its order of May 15,  2009,
granting the petitions for review, as petitions were improvidently  granted.
 The petitions for review are denied.  The  Motion  to  Dismiss  is  denied.
The Court issued a per curiam opinion in the above-referenced case.
      You    may    obtain     a     copy     of     the     opinion     at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@courts.state.tx.us   or   call   (512)463-1312   ext.   41367.
(Justice Willett not sitting)


                                       Sincerely,
                                       [pic]
                                       Blake A. Hawthorne, Clerk
                                       by Claudia Jenks, Chief Deputy Clerk


                                       |cc:|Ms. Sharri      |
|   |Roessler        |
|   |Mr. Marc Hamlin |